DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 6/22/22 in which claims 16, 18-20, 22-23, 25-27, 29-30, 32-34 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 16, 23 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 16, 23 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0028408 to Suzuki.

a.	As per claim 16, Suzuki teaches a method performed by a first communication device, the method comprising: obtaining receiving indication information of an identifier of a second port group of a second communication device (See paragraph [0014], A grant circuit may, in response to detecting a connection request that includes an identifier associated with the grant circuit), wherein the indication information is received via a physical connection (arbiter circuits) between a first port of the first communication device and a second port in the second port group of the second communication device (See paragraph [0015, 0021, 0032]); determining an internet protocol (IP) address of the first port used to receive the indication information based on the identifier of the second port group and a preconfigured first mapping relationship (See paragraph [0038]), wherein the preconfigured first mapping relationship comprises a correspondence between the identifier of the second port group and the IP address of the first port; and configuring the IP address of the first port for the first port (See paragraph [0038], the identifier assigned by the control circuitry 180 to a destination may be different from other identifiers that might be associated with the destination (such as an IP address), and the identifier control circuitry 180 may maintain a mapping between its assigned identifiers and another identifier of the destination).


23. 	As per claim 23, Suzuki teaches a first communication device, comprising: a transceiver; a processor (See paragraph [0036 and 0076]); and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: obtaining receiving indication information of an identifier of a second port group of a second communication device (See paragraph [0014], A grant circuit may, in response to detecting a connection request that includes an identifier associated with the grant circuit), wherein the indication information is received via a physical connection (arbiter circuit, processing circuitry) between a first port of the first communication device and a second port in the second port group of the second communication device (See paragraph [0015, 0021 and 0032]); determining an internet protocol (IP) address of the first port used to receive the indication information based on the identifier of the second port group and a preconfigured first mapping relationship (See paragraph [0038]), wherein the preconfigured first mapping relationship comprises a correspondence between the identifier of the second port group and the IP address of the first port; and configuring the IP address of the first port for the first port (See paragraph [0038], the identifier assigned by the control circuitry 180 to a destination may be different from other identifiers that might be associated with the destination (such as an IP address), and the identifier control circuitry 180 may maintain a mapping between its assigned identifiers and another identifier of the destination).

30.	As per claim 30, Suzuki teaches a non-transitory computer readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer causes a first communication device to: obtain receive indication information of an identifier of a second port group of a HW 85709074US05Page 4 of 11second communication device (See paragraph [0014], A grant circuit may, in response to detecting a connection request that includes an identifier associated with the grant circuit),, wherein the indication information is received via a physical connection between a first port of the first communication device and a second port in the second port group of the second communication device (See paragraph [0015, 0021 and 0032]); determine an internet protocol (IP) address of the first port used to receive the indication information based on the identifier of the second port group and a preconfigured first mapping relationship (See paragraph [0038]), wherein the preconfigured first mapping relationship comprises a correspondence between the identifier of the second port group and the IP address of the first port; and configure the IP address of the first port for the first port (See paragraph [0038], the identifier assigned by the control circuitry 180 to a destination may be different from other identifiers that might be associated with the destination (such as an IP address), and the identifier control circuitry 180 may maintain a mapping between its assigned identifiers and another identifier of the destination).

  Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 18, 20, 25, 27, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication No. 2019/0028408 to Suzuki in view of U.S. Patent No. 9571337 to Xu et al.

a.	As per claims 18, 25 and 32, Suzuki teaches the claimed invention as described above.  However, Suzuki fails to explicitly teach wherein determining the IP address of the first port comprises: determining the IP address of the first port based on the identifier of the second port group and an identifier of a first port group that includes the first port.  
	Xu et al teaches wherein determining the IP address of the first port comprises: determining the IP address of the first port based on the identifier of the second port group and an identifier of a first port group that includes the first port (See col. 8, lines 28-67 and col. 9, lines 1-12).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Suzuki in the claimed invention of Xu et al in order to maintain control plane connectivity data of network devices for dynamically configured distributed control plane (See col. 1, lines 30-33).

b. 	As per claims 20, 27 and 34, Suzuki teaches the claimed invention as described above.  However, Suzuki fails to explicitly teach wherein the first communication device comprises only the first port group, and the identifier of the first port group is an identifier of the first communication device.
Xu et al teaches wherein the first communication device comprises only the first port group, and the identifier of the first port group is an identifier of the first communication device (See col. 10, lines 51-67 and col. 11, lines 1-9).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Suzuki in the claimed invention of Xu et al in order to maintain control plane connectivity data of network devices for dynamically configured distributed control plane (See col. 1, lines 30-33).


7.	Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication No. 2019/0028408 to Suzuki in view of U.S. Publication No. 2008/0186875 to Kitami et al.

a. 	As per claims 22 and 29, Suzuki teaches the claimed invention as described above.  However, Suzuki fails to explicitly teach wherein the indication information is carried in a device identifier field in a link layer discovery protocol (LLDP) packet or a reserved field in the LLDP packet.  
	Kitami teaches wherein the indication information is carried in a device identifier field in a link layer discovery protocol (LLDP) packet or a reserved field in the LLDP packet (See paragraph [0079]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Kitami in the claimed invention of Xu et al in order to facilitate management of the plurality of devices that relay data through a communication network.


Allowable Subject Matter
8.	Claims 19, 26 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 8923277 to Shekhar et al teaches methods and apparatus related to flexible physical interface naming in a distributed switch fabric system.
	U.S. Publication No. 2002/0085586 to Tzeng teaches linked network switch configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DJENANE M BAYARD/Primary Examiner, Art Unit 2444